Title: From Thomas Jefferson to Maria Cosway, 12 October 1786
From: Jefferson, Thomas
To: Cosway, Maria



[My dear] Madam
Paris Octob. 12. 1786.

Having performed the last sad office of handing you into your carriage at the Pavillon de St. Denis, and seen the wheels get actually into motion, I turned on my heel and walked, more dead than alive, to the opposite door, where my own was awaiting me. Mr. Danquerville was missing. He was sought for, found, and dragged down stairs. [We] were crammed into the carriage, like recruits for the Bastille, and not having [sou]l enough to give orders to the coachman, he presumed Paris our destination, [and] drove off. After a considerable interval, silence was broke with a  ‘je suis vraiment affligé du depart de ces bons gens.’ This was the signal for a mutual confession [of dist]ress. We began immediately to talk of Mr. and Mrs. Cosway, of their goodness, their [talents], their amability, and tho we spoke of nothing else, we seemed hardly to have entered into matter when the coachman announced the rue St. Denis, and that we were opposite Mr. Danquerville’s. He insisted on descending there and traversing a short passage to his lodgings. I was carried home. Seated by my fire side, solitary and sad, the following dialogue took place between my Head and my Heart.
Head. Well, friend, you seem to be in a pretty trim.
Heart. I am indeed the most wretched of all earthly beings. Overwhelmed with grief, every fibre of my frame distended beyond it’s natural powers to bear, I would willingly meet whatever catastrophe should leave me no more to feel or to fear.

Head. These are the eternal consequences of your warmth and precipitation. This is one of the scrapes into which you are ever leading us. You confess your follies indeed: but still you hug and cherish them, and no reformation can be hoped, where there is no repentance.
Heart. Oh my friend! This is no moment to upbraid my foibles. I am rent into fragments by the force of my grief! If you have any balm, pour it into my wounds: if none, do not harrow them by new torments. Spare me in this awful moment! At any other I will attend with patience to your admonitions.
Head. On the contrary I never found that the moment of triumph with you was the moment of attention to my admonitions. While suffering under your follies you may perhaps be made sensible of them, but, the paroxysm over, you fancy it can never return. Harsh therefore as the medecine may be, it is my office to administer it. You will be pleased to remember that when our friend Trumbull used to be telling us of the merits and talents of these good people, I never ceased whispering to you that we had no occasion for new acquaintance; that the greater their merit and talents, the more dangerous their friendship to our tranquillity, because the regret at parting would be greater.
Heart. Accordingly, Sir, this acquaintance was not the consequence of my doings. It was one of your projects which threw us in the way of it. It was you, remember, and not I, who desired the meeting, at Legrand & Molinos. I never trouble myself with domes nor arches. The Halle aux bleds might have rotted down before I should have gone to see it. But you, forsooth, who are  eternally getting us to sleep with your diagrams and crotchets, must go and examine this wonderful piece of architecture. And when you had seen it, oh! it was the most superb thing on earth! What you had seen there was worth all you had yet seen in Paris! I thought so too. But I meant it of the lady and gentleman to whom we had been presented, and not of a parcel of sticks and chips put together in pens. You then, Sir, and not I, have been the cause of the present distress.
Head. It would have been happy for you if my diagrams and crotchets had gotten you to sleep on that day, as you are pleased to say they eternally do. My visit to Legrand & Molinos had publick utility for it’s object. A market is to be built in Richmond. What a commodious plan is that of Legrand & Molinos: especially if we put on it the noble dome of the Halle aux bleds. If such a bridge as they shewed us can be thrown across the Schuylkill at Philadelphia, the floating bridges taken up, and the navigation of that river opened, what a copious resource will be added, of wood and provisions, to warm and feed the poor of that city. While I was occupied with these objects, you were dilating with your new acquaintances, and contriving how to prevent a separation from them. Every soul of you had an engagement for the day. Yet all these were to be sacrificed, that you might dine together. Lying messengers were to be dispatched into every quarter of the city with apologies for your breach of engagement. You particularly had the effrontery [to] send word to the Dutchess Danville that, in the moment we were setting out to d[ine] with her, dispatches came to hand which required immediate attention. You [wanted] me to invent a more ingenious excuse; but I knew you were getting into a scrape, and I would have nothing to do with it. Well, after dinner to St. Cloud, from St. Cloud to Ruggieri’s, from Ruggieri to Krumfoltz, and if the day had been as long as a Lapland summer day, you would still have contrived means, among you, to have filled it.
Heart. Oh! my dear friend, how you have revived me by recalling to my mind the transactions of that day! How well I remember them all, and that when I came home at night and looked back to the morning, it seemed to have been a month agone. Go on then, like a kind comforter, and paint to me the day we went to St. Germains. How beautiful was every object! the Port de Neuilly, the hills along the Seine, the rainbows of the machine of Marly, the terras of St. Germains, the chateaux, the gardens, the [statues] of Marly, the pavillon of Lucienne. Recollect too Madrid,  Bagatelle, the King’s garden, the Dessert. How grand the idea excited by the remains of such a column! The spiral staircase too was beautiful. Every moment was filled with something agreeable. The wheels of time moved on with a rapidity of which those of our carriage gave but a faint idea, and yet in the evening, when one took a retrospect of the day, what a mass of happiness had we travelled over! Retrace all those scenes to me, my good companion, and I will forgive the unkindness with which you were chiding me. The day we went to St. Germains was a little too warm, I think, was not it?
Head. Thou art the most incorrigible of all the beings that ever sinned! I reminded you of the follies of the first day, intending to deduce from thence some useful lessons for you, but instead of listening to these, you kindle at the recollection, you retrace the whole series with a fondness which shews you want nothing but the opportunity to act it over again. I often told you during it’s course that you were imprudently engaging your affections under circumstances that must cost you a great deal of pain: that the persons indeed were of the greatest merit, possessing good sense, good humour, honest hearts, honest manners, and eminence in a lovely art: that the lady had moreover qualities and accomplishments, belonging to her sex, which might form a chapter apart for her: such as music, modesty, beauty, and that softness of disposition which is the ornament of her sex and charm of ours. But that all these considerations would increase the pang of separation: that their stay here was to be short: that you rack our whole system when you are parted from those you love, complaining that such a separation is worse than death, inasmuch as this ends our sufferings, whereas that only begins them: and that the separation would in this instance be the more severe as you would probably never see them again.
Heart. But they told me they would come back again the next year.
Head. But in the mean time see what you suffer: and their return too depends on so many circumstances that if you had a grain of prudence you would not count upon it. Upon the whole it is improbable and therefore you should abandon the idea of ever seeing them again.
Heart. May heaven abandon me if I do!
Head. Very well. Suppose then they come back. They are to stay here two months, and when these are expired, what is to follow? Perhaps you flatter yourself they may come to America?

Heart. God only knows what is to happen. I see nothing impossible in that supposition, and I see things wonderfully contrived sometimes to make us happy. Where could they find such objects as in America for the exercise of their enchanting art?. especially the lady, who paints landscape so inimitably. She wants only subjects worthy of immortality to render her pencil immortal. The Falling spring, the Cascade of Niagara, the Passage of the Potowmac thro the Blue mountains, the Natural bridge. It is worth a voiage across the Atlantic to see these objects; much more to paint, and make them, and thereby ourselves, known to all ages. And our own dear Monticello, where has nature spread so rich a mantle under the eye? mountains, forests, rocks, rivers. With what majesty do we there ride above the storms! How sublime to look down into the workhouse of nature, to see her clouds, hail, snow, rain, thunder, all fabricated at our feet! And the glorious Sun, when rising as if out of a distant water, just gilding the tops of the mountains, and giving life to all nature!——I hope in god no circumstance may ever make either seek an asylum from grief! With what sincere sympathy I would open every cell of my composition to receive the effusion of their woes! I would pour my tears into their wounds: and if a drop of balm could be found at the top of the Cordilleras, or at the remotest sources of the Missouri, I would go thither myself to seek and to bring it. Deeply practised in the school of affliction, the human heart knows no joy which I have not lost, no sorrow of which I have not drank! Fortune can present no grief of unknown form to me! Who then can so softly bind up the wound of another as he who has felt the same wound himself? But Heaven forbid they should ever know a sorrow!—Let us turn over another leaf, for this has distracted me.
Head. Well. Let us put this possibility to trial then on another point. When you consider the character which is given of our country by the lying newspapers of London, and their credulous copyers in other countries; when you reflect that all Europe is made to believe we are a lawless banditti, in a state of absolute anarchy, cutting one another’s throats, and plundering without distinction, how can you expect that any reasonable creature would venture among us?
Heart. But you and I know that all this is false: that there is not a country on earth where there is greater tranquillity, where the laws are milder, or better obeyed: where every one is more attentive to his own business, or meddles less with that of others: where  strangers are better received, more hospitably treated, and with a more sacred respect.
Head. True, you and I know this, but your friends do not know it.
Heart. But they are sensible people who think for themselves. They will ask of impartial foreigners who have been among us, whether they saw or heard on the spot any instances of anarchy. They will judge too that a people occupied as we are in opening rivers, digging navigable canals, making roads, building public schools, establishing academies, erecting busts and statues to our great men, protecting religious freedom, abolishing sanguinary punishments, reforming and improving our laws in general, they will judge I say for themselves whether these are not the occupations of a people at their ease, whether this is not better evidence of our true state than a London newspaper, hired to lie, and from which no truth can ever be extracted but by reversing everything it says.
Head. I did not begin this lecture my friend with a view to learn from you what America is doing. Let us return then to our point. I wished to make you sensible how imprudent it is to place your affections, without reserve, on objects you must so soon lose, and whose loss when it comes must cost you such severe pangs. Remember the last night. You knew your friends were to leave Paris to-day. This was enough to throw you into agonies. All night you tossed us from one side of the bed to the other. No sleep, no rest. The poor crippled wrist too, never left one moment in the same position, now up, now down, now here, now there; was it to be wondered at if all it’s pains returned? The Surgeon then was to be called, and to be rated as an ignoramus because he could not devine the cause of this extraordinary change.—In fine, my friend, you must mend your manners. This is not a world to live at random in as you do. To avoid these eternal distresses, to which you are for ever exposing us, you must learn to look forward before you take a step which may interest our peace. Everything in this world is matter of calculation. Advance then with caution, the balance in your hand. Put into one scale the pleasures which any object may offer; but put fairly into the other the pains which are to follow, and see which preponderates. The making an acquaintance is not a matter of indifference. When a new one is proposed to you, view it all round. Consider what advantages it presents, and to what inconveniencies it may expose you. Do not bite at the bait of pleasure till you know there is no hook beneath it. The art of life is the art of avoiding pain: and he is the best pilot who steers clearest of the  rocks and shoals with which it is beset. Pleasure is always before us; but misfortune is at our side: while running after that, this arrests us. The most effectual means of being secure against pain is to retire within ourselves, and to suffice for our own happiness. Those, which depend on ourselves, are the only pleasures a wise man will count on: for nothing is ours which another may deprive us of. Hence the inestimable value of intellectual pleasures. Ever in our power, always leading us to something new, never cloying, we ride, serene and sublime, above the concerns of this mortal world, contemplating truth and nature, matter and motion, the laws which bind up their existence, and that eternal being who made and bound them up by these laws. Let this be our employ. Leave the bustle and tumult of society to those who have not talents to occupy themselves without them. Friendship is but another name for an alliance with the follies and the misfortunes of others. Our own share of miseries is sufficient: why enter then as volunteers into those of another? Is there so little gall poured into our own cup that we must needs help to drink that of our neighbor? A friend dies or leaves us: we feel as if a limb was cut off. He is sick: we must watch over him, and participate of his pains. His fortune is shipwrecked: ours must be laid under contribution. He loses a child, a parent or a partner: we must mourn the loss as if it was our own.
Heart. And what more sublime delight than to mingle tears with one whom the hand of heaven hath smitten! To watch over the bed of sickness, and to beguile it’s tedious and it’s painful moments! To share our bread with one to whom misfortune has left none! This world abounds indeed with misery: to lighten it’s burthen we must divide it with one another. But let us now try the virtues of your mathematical balance, and as you have put into one scale the burthens of friendship, let me put it’s comforts into the other. When languishing then under disease, how grateful is the solace of our friends! How are we penetrated with their assiduities and attentions! How much are we supported by their encouragements and kind offices! When Heaven has taken from us some object of our love, how sweet is it to have a bosom whereon to recline our heads, and into which we may pour the torrent of our tears! Grief, with such a comfort, is almost a luxury! In a life where we are perpetually exposed to want and accident, yours is a wonderful proposition, to insulate ourselves, to retire from all aid, and to wrap ourselves in the mantle of self-sufficiency! For assuredly nobody will care for him who cares for nobody. But friendship is  precious not only in the shade but in the sunshine of life: and thanks to a benevolent arrangement of things, the greater part of life is sunshine. I will recur for proof to the days we have lately passed. On these indeed the sun shone brightly! How gay did the face of nature appear! Hills, vallies, chateaux, gardens, rivers, every object wore it’s liveliest hue! Whence did they borrow it? From the presence of our charming companion. They were pleasing, because she seemed pleased. Alone, the scene would have been dull and insipid: the participation of it with her gave it relish. Let the gloomy Monk, sequestered from the world, seek unsocial pleasures in the bottom of his cell! Let the sublimated philosopher grasp visionary happiness while pursuing phantoms dressed in the garb of truth! Their supreme wisdom is supreme folly: and they mistake for happiness the mere absence of pain. Had they ever felt the solid pleasure of one generous spasm of the heart, they would exchange for it all the frigid speculations of their lives, which you have been vaunting in such elevated terms. Believe me then, my friend, that that is a miserable arithmetic which would estimate friendship at nothing, or at less than nothing. Respect for you has induced me to enter into this discussion, and to hear principles uttered which I detest and abjure. Respect for myself now obliges me to recall you into the proper limits of your office. When nature assigned us the same habitation, she gave us over it a divided empire. To you she allotted the field of science, to me that of morals. When the circle is to be squared, or the orbit of a comet to be traced; when the arch of greatest strength, or the solid of least resistance is to be investigated, take you the problem: it is yours: nature has given me no cognisance of it. In like manner in denying to you the feelings of sympathy, of benevolence, of gratitude, of justice, of love, of friendship, she has excluded you from their controul. To these she has adapted the mechanism of the heart. Morals were too essential to the happiness of man to be risked on the incertain combinations of the head. She laid their foundation therefore in sentiment, not in science. That she gave to all, as necessary to all: this to a few only, as sufficing with a few. I know indeed that you pretend authority to the sovereign controul of our conduct in all it’s parts: and a respect for your grave saws and maxims, a desire to do what is right, has sometimes induced me to conform to your counsels. A few facts however which I can readily recall to your memory, will suffice to prove to you that nature has not organised you for our moral direction. When the poor wearied souldier, whom we overtook at Chickahominy with  his pack on his back, begged us to let him get up behind our chariot, you began to calculate that the road was full of souldiers, and that if all should be taken up our horses would fail in their journey. We drove on therefore. But soon becoming sensible you had made me do wrong, that tho we cannot relieve all the distressed we should relieve as many as we can, I turned about to take up the souldier; but he had entered a bye path, and was no more to be found: and from that moment to this I could never find him out to ask his forgiveness. Again, when the poor woman came to ask a charity in Philadelphia, you whispered that she looked like a drunkard, and that half a dollar was enough to give her for the ale-house. Those who want the dispositions to give, easily find reasons why they ought not to give. When I sought her out afterwards, and did what I should have done at first, you know that she employed the money immediately towards placing her child at school. If our country, when pressed with wrongs at the point of the bayonet, had been governed by it’s heads instead of it’s hearts, where should we have been now? hanging on a gallows as high as Haman’s. You began to calculate and to compare wealth and numbers: we threw up a few pulsations of our warmest blood: we supplied enthusiasm against wealth and numbers: we put our existence to the hazard, when the hazard seemed against us, and we saved our country: justifying at the same time the ways of Providence, whose precept is to do always what is right, and leave the issue to him. In short, my friend, as far as my recollection serves me, I do not know that I ever did a good thing on your suggestion, or a dirty one without it. I do for ever then disclaim your interference in my province. Fill paper as you please with triangles and squares: try how many ways you can hang and combine them together. I shall never envy nor controul your sublime delights. But leave me to decide when and where friendships are to be contracted. You say I contract them at random, so you said the woman at Philadelphia was a drunkard. I receive no one into my esteem till I know they are worthy of it. Wealth, title, office, are no recommendations to my friendship. On the contrary great good qualities are requisite to make amends for their having wealth, title and office. You confess that in the present case I could not have made a worthier choice. You only object that I was so soon to lose them. We are not immortal ourselves, my friend; how can we expect our enjoiments to be so? We have no rose without it’s thorn; no pleasure without alloy. It is the law of our existence; and we must acquiesce. It is the condition annexed to all our pleasures, not by us who  receive, but by him who gives them. True, this condition is pressing cruelly on me at this moment. I feel more fit for death than life. But when I look back on the pleasures of which it is the consequence, I am conscious they were worth the price I am paying. Notwithstanding your endeavors too to damp my hopes, I comfort myself with expectations of their promised return. Hope is sweeter than despair, and they were too good to mean to deceive me. In the summer, said the gentleman; but in the spring, said the lady: and I should love her forever, were it only for that! Know then, my friend, that I have taken these good people into my bosom: that I have lodged them in the warmest cell I could find: that I love them, and will continue to love them thro life: that if fortune should dispose them on one side the globe, and me on the other, my affections shall pervade it’s whole mass to reach them. Knowing then my determination, attempt not to disturb it. If you can at any time furnish matter for their amusement, it will be the office of a good neighbor to do it. I will in like manner seize any occasion which may offer to do the like good turn for you with Condorcet, Rittenhouse, Madison, La Cretelle, or any other of those worthy sons of science whom you so justly prize.’ 
I thought this a favorable proposition whereon to rest the issue of the dialogue. So I put an end to it by calling for my nightcap. Methinks I hear you wish to heaven I had called a little sooner, and so spared you the ennui of such a tedious sermon. I did not interrupt them sooner because I was in a mood for hearing sermons. You too were the subject; and on such a thesis I never think the theme long; not even if I am to write it, and that slowly and awkwardly, as now, with the left hand. But that you may not be discoraged from a correspondence which begins so formidably, I will promise you on my honour that my future letters shall be of a reasonable length. I will even agree to express but half my esteem for you, for fear of cloying you with too full a dose. But, on your part, no curtailing. If your letters are as long as the bible, they will appear short to me. Only let them be brim full of affection. I shall read them with the dispositions with which Arlequin in les deux billets spelt the words ‘je t’aime’ and wished that the whole alphabet had entered into their composition.
We have had incessant rains since your departure. These make me fear for your health, as well as that you have had an uncomfortable journey. The same cause has prevented me from being able to give you any account of your friends here. This voiage to  Fontainbleau will probably send the Count de Moutier and the Marquise de Brehan to America. Danquerville promised to visit me, but has not done it as yet. De latude comes sometimes to take family soupe with me, and entertains me with anecdotes of his five and thirty years imprisonment. How fertile is the mind of man which can make the Bastille and Dungeon of Vincennes yeild interesting anecdotes. You know this was for making four verses on Mme. de Pompadour. But I think you told me you did not know the verses. They were these. ‘Sans esprit, sans sentiment, Sans etre belle, ni neuve, En France on peut avoir le premier amant: Pompadour en est l’epreuve.’ I have read the memoir of his three escapes. As to myself my health is good, except my wrist which mends slowly, and my mind which mends not at all, but broods constantly over your departure. The lateness of the season obliges me to decline my journey into the South of France. Present me in the most friendly terms to Mr. Cosway, and receive me into your own recollection with a partiality and a warmth, proportioned, not to my own poor merit, but to the sentiments of sincere affection and esteem with which I have the honour to be, my dear Madam, your most obedient humble servant,

Th: Jefferson

